Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-15 are present for examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 04/04/2022 is considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 2, 3-7, 9 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 9-10, and 13-15 of U.S. Patent No. 10,585,882; and claims 2, 4-7, 9 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 10, and 12-15 of U.S. Patent No. 11,294,889.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is a similar version of the claimed invention of the above identified U.S. Patent with the similar intended scope as shown below:

Instant Application
Patent No. 10,585,882
Claim 1.  A system configured to modify assets that are implemented using smart contracts on a decentralized database, wherein the assets include an individual asset that has a state, wherein at least part of some of the assets is stored on a content-addressable file system, the system comprising:
one or more hardware processors configured by machine-readable instructions to:
     receive a write request, from a first client computing device associated with a user, to modify the individual asset;
     transfer information based on the write request to the decentralized database, wherein a first part of the state of the individual asset is stored on the decentralized database and a second part of the state of the individual asset is stored on the content-addressable file system;
     subsequent to receiving the write request, receive, from the decentralized database, a first reference to a first file, wherein the first reference is included in the state of the individual asset, wherein the first reference refers to the first file, wherein the first file is accessible through the content-addressable file system, wherein information included in the first file is included in the second part of the state of the individual asset, wherein the first reference includes a hash value that is generated by hashing some or all of the first file;











      generate a second file and a second reference, wherein contents of the second file is based on the write request, and wherein the contents of the second file includes the first reference to the first file, wherein the second reference refers to the second file on the content- addressable file system;


      store the second file on the content-addressable file system, wherein storage is based on the second reference; and
      record the second reference in the first part of the state of the individual asset on the decentralized database.

Claim 2.  The system of claim 1, wherein the second reference includes a second hash value that is generated by hashing some or all of the second file.

Claim 3. The system of claim 1, wherein an address of the first file on the content-addressable file system includes a particular hash value that is generated by hashing some contents of the first file or all of the contents of the first file.


Claim 4. The system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to:
      obtain the first file from the content-addressable file system, based on the first reference; 
      wherein generating the contents of the second file is based on the first file.

Claim 5. The system of claim 1, wherein the content-addressable file system is the Inter-Planetary File System.

Claim 6.  The system of claim 1, wherein the decentralized database is a blockchain.

Claim 7. The system of claim 1, wherein the contents of the second file include a device identifier that identifies the first client computing device and a digital signature that is based on a user- specific cryptographic key, wherein the user-specific cryptographic key is associated with a user account of the user, and wherein recording the second reference includes verifying whether the first client computing device has permission for recording the second reference.

Claim 1.  A system configured for writing updates to and/or reading previously stored updates of assets that are implemented as smart contracts on a decentralized database, wherein the assets include an individual asset that has a state, the system comprising:

one or more hardware processors configured by machine-readable instructions to:
     receive a first request, from a first client computing device associated with a user, to write a first update to the individual asset;
     transfer the first request to the decentralized database, wherein the first request is to write the first update to the individual asset, wherein the state of the individual asset is stored on the decentralized database and on a content-addressable file system;
     responsive to transferring the first request, receive a first reference to a first file from the decentralized database, wherein the first reference is included in the state of the individual asset, wherein the first reference refers to the first file, wherein the first file is stored on the content-addressable file system, wherein information included in the first file forms part of the state of the individual asset, wherein the first reference includes a hash value that is generated by hashing some or all of the first file;
     obtain the first file from the content-addressable file system, based on the first reference;
     extract a previous-file reference from the first file;
     responsive to the previous-file reference referring to a particular file on the content-addressable file system, obtain the particular file, and extract the previous-file reference therefrom repeatedly until the previous-file reference no longer refers to another file on the content-addressable file system;
     generate a second file and a second reference, wherein contents of the second file includes the first update and the first reference to the first file, wherein the second reference refers to the second file on the content-addressable file system, wherein the second reference includes a second hash value that is generated by hashing some or all of the second file;
     store the second file on the content-addressable file system, wherein storage is based on the second reference; and
     record the second reference in the state of the individual asset on the decentralized database.






Claim 2.  The system of claim 1, wherein an address of the first file on the content-addressable file system includes a hash value that is generated by hashing some contents of the first file or all of the contents of the first file.












Claim 5. The system of claim 1, wherein the content-addressable file system is the Inter-Planetary File System.

Claim 6.  The system of claim 1, wherein the decentralized database is a blockchain.

Claim 7.  The system of claim 1, wherein the contents of the second file include a device identifier that identifies the first client computing device and a digital signature that is based on a user- specific cryptographic key, wherein the user-specific cryptographic key is associated with a user account of the user, and wherein recording the second reference includes verifying whether the first client computing device has permission for recording the second reference.



Instant Application
Patent No. 11,294,889
Claim 1.  A system configured to modify assets that are implemented using smart contracts on a decentralized database, wherein the assets include an individual asset that has a state, wherein at least part of some of the assets is stored on a content-addressable file system, the system comprising:
one or more hardware processors configured by machine-readable instructions to:
     receive a write request, from a first client computing device associated with a user, to modify the individual asset;
     transfer information based on the write request to the decentralized database, wherein a first part of the state of the individual asset is stored on the decentralized database and a second part of the state of the individual asset is stored on the content-addressable file system;
     subsequent to receiving the write request, receive, from the decentralized database, a first reference to a first file, wherein the first reference is included in the state of the individual asset, wherein the first reference refers to the first file, wherein the first file is accessible through the content-addressable file system, wherein information included in the first file is included in the second part of the state of the individual asset, wherein the first reference includes a hash value that is generated by hashing some or all of the first file;
      generate a second file and a second reference, wherein contents of the second file is based on the write request, and wherein the contents of the second file includes the first reference to the first file, wherein the second reference refers to the second file on the content- addressable file system;



      store the second file on the content-addressable file system, wherein storage is based on the second reference; and
      record the second reference in the first part of the state of the individual asset on the decentralized database.

Claim 2.  The system of claim 1, wherein the second reference includes a second hash value that is generated by hashing some or all of the second file.

Claim 3. The system of claim 1, wherein an address of the first file on the content-addressable file system includes a particular hash value that is generated by hashing some contents of the first file or all of the contents of the first file.


Claim 4. The system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to:
      obtain the first file from the content-addressable file system, based on the first reference; 
      wherein generating the contents of the second file is based on the first file.

Claim 5. The system of claim 1, wherein the content-addressable file system is the Inter-Planetary File System.

Claim 6.  The system of claim 1, wherein the decentralized database is a blockchain.

Claim 7. The system of claim 1, wherein the contents of the second file include a device identifier that identifies the first client computing device and a digital signature that is based on a user- specific cryptographic key, wherein the user-specific cryptographic key is associated with a user account of the user, and wherein recording the second reference includes verifying whether the first client computing device has permission for recording the second reference.

Claim 1.  A system configured for writing updates to and/or reading previously stored updates of assets that are implemented as smart contracts on a decentralized database, wherein the assets include an individual asset that has a state, the system comprising:
one or more hardware processors configured by machine-readable instructions to:


     receive a first request, from a first client computing device associated with a user, to write a first update to the individual asset;
     transfer the first request to the decentralized database, wherein the first request is to write the first update to the individual asset, wherein the state of the individual asset is stored on the decentralized database and on a content-addressable file system;
     responsive to transferring the first request, receive a first reference to a first file from the decentralized database, wherein the first reference is included in the state of the individual asset, wherein the first reference refers to the first file, wherein the first file is stored on the content-addressable file system, wherein information included in the first file forms part of the state of the individual asset, wherein the first reference includes a hash value that is generated by hashing some or all of the first file;

     generate a second file and a second reference, wherein contents of the second file includes the first update and the first reference to the first file, wherein the second reference refers to the second file on the content-addressable file system, wherein the second reference includes a second hash value that is generated by hashing some or all of the second file;
     store the second file on the content-addressable file system, wherein storage is based on the second reference; and
     record the second reference in the state of the individual asset on the decentralized database.

Claim 2.  The system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to:
     obtain the first file from the content-addressable file system, based on the first reference;
     wherein an address of the first file on the content-addressable file system includes a hash value that is generated by hashing some contents of the first file or all of the contents of the first file.

Claim 4. The system of claim 1, wherein the one or more hardware processors are further configured by machine-readable instructions to:
     obtain the first file from the content-addressable file system, based on the first reference;
     wherein the contents of the second file is based on contents of the first file.
Claim 5. The system of claim 1, wherein the content-addressable file system is the Inter-Planetary File System.

Claim 6.  The system of claim 1, wherein the decentralized database is a blockchain.

Claim 7.  The system of claim 1, wherein the contents of the second file include a device identifier that identifies the first client computing device and a digital signature that is based on a user- specific cryptographic key, wherein the user-specific cryptographic key is associated with a user account of the user, and wherein recording the second reference includes verifying whether the first client computing device has permission for recording the second reference.


It is noted that claims 9 and 13-15 of the present application correspond to claims 9-10 and 13-15 of U.S. Patent No. 10,585,882; claims 9 and 13-15 of the present application correspond to claims 10, and 12-15 of U.S. Patent No. 11,294,889.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0048235 (hereinafter Lohe).

Regarding claims 1 and 13, Lobe discloses a system configured to modify assets that are implemented using smart contracts on a decentralized database, wherein the assets include an individual asset that has a state, wherein at least part of some of the assets is stored on a content-addressable file system ([0099 and 0340]), the system comprising:
one or more hardware processors configured by machine-readable instructions to:
receive a write request [i.e., a deposit request], from a first client computing device associated with a user, to modify the individual asset ([0347]; “Participant A may send a crypto currency deposit request 4041 to Authority A 4008 to fulfill its obligation of delivering crypto tokens (e.g., previously obtained from the CCDSS or another trusted entity) worth $1 Billion…”);
transfer information based on the write request to the decentralized database, wherein a first part of the state of the individual asset is stored on the decentralized database and a second part of the state of the individual asset is stored on the content-addressable file system ([0348-0349, 0353 and  0359]; fig. 23; “…In one embodiment, the crypto collateral deposit request may be a block chain transaction that transfers the crypto tokens from an account data structure datastore (e.g., an electronic wallet associated with permissioned ledger) of Participant B to an account data structure datastore of Authority B”, and “Participant A may send a crypto collateral transfer request 4069 (e.g., a block chain transaction) to the SOCOACT Server to transfer collateral crypto tokens associated with the repo transaction from the account data structure datastore of Authority B (e.g., an electronic wallet associated with a permissioned ledger) to the account data structure datastore of Participant A…”);
subsequent to receiving the write request, receive, from the decentralized database, a first reference to a first file [i.e., “transactions are recorded in the network in form of files called blocks” 0246], wherein the first reference is included in the state of the individual asset, wherein the first reference refers to the first file, wherein the first file is accessible through the content-addressable file system ([0248-0249]), wherein information included in the first file is included in the second part of the state of the individual asset, wherein the first reference includes a hash value that is generated by hashing some or all of the first file ([0348-0351 and 0424]; “Authority A may send an oracle data message 4049 to the SOCOACT Server” and “Authority B may send an oracle data message 4053 to the SOCOACT Server” to provide oracle data utilized by the smart contract, and “…In one embodiment, the oracle data message may specify crypto tokens that have been deposited with Authority A (i.g., in a header with viewable metadata) in association with the smart contract (e.g., based on the address of the smart contract) and/or may include access token data (e.g., a password, a private key) that allows access to the deposited crypto tokens (e.g., not available to Participant B until the smart contract is unlocked”);
generate a second file and a second reference, wherein contents of the second file is based on the write request, and wherein the contents of the second file includes the first reference to the first file, wherein the second reference refers to the second file on the content- addressable file system ([0230-0231, 0249 and 0251]; “…This is done by generating a special bitcoin-like transaction that contains and encodes a hash value of the transaction data within an OP-RETURN script stored in the block generated by the SOCOACT (see FIGS. 22-25)…which along with a transaction identification field or the like, becomes part of the block’s hash”);
store the second file on the content-addressable file system, wherein storage is based on the second reference; and record the second reference in the first part of the state of the individual asset on the decentralized database ([0257 and 0299]; “…Like BTC, the SOCOACT uses a previous transaction hash that is added to the block chain for verification purposes and to reduce the possibility of entry of fraudulent transactions…The transaction record data structure may also include a 4 byte Previous Transaction Out field storing a non-negative integer indexing an output of the to-be-used transaction…”).

Regarding claim 2, Lohe discloses the system wherein the second reference includes a second hash value that is generated by hashing some or all of the second file ([0251]; the timestamp in its hashvalue).

Regarding claims 3 and 10, Lohe discloses the system wherein an address of the first file on the content-addressable file system includes a particular hash value that is generated by hashing some contents of the first file or all of the contents of the first file ([0251-0253]).

Regarding claims 4 and 14, Lohe discloses the system wherein the one or more hardware processors are further configured by machine-readable instructions to:
obtain the first file from the content-addressable file system, based on the first reference; wherein generating the contents of the second file is based on the first file ([0249-0251]).

Regarding claims 5 and 11, Lohe discloses the system wherein the content-addressable file system is the Inter-Planetary File System ([0466]).

Regarding claims 6 and 12, Lohe discloses the system wherein the decentralized database is a blockchain ([0069]).

Regarding claims 7 and 15, Lohe discloses the system wherein the contents of the second file include a device identifier that identifies the first client computing device and a digital signature that is based on a user- specific cryptographic key, wherein the user-specific cryptographic key is associated with a user account of the user ([0163-0164 and 0493]), and wherein recording the second reference includes verifying whether the first client computing device has permission for recording the second reference ([0340]).

Regarding claim 8, Lohe discloses a method of reading previously stored assets that are implemented using smart contracts on a decentralized database, wherein the assets include an individual asset that has a state, wherein at least part of some of the assets is stored on a content-addressable file system, the method comprising:
receiving a read request, from the first client computing device associated with a user, to read information of the individual asset ([0347]);
transferring the read request to the decentralized database ([0353 and 0359]);
subsequent to receiving the read request, receiving a first reference from the 
decentralized database, wherein the first reference refers to a first file on the content- addressable file system; obtaining the first file from the content-addressable file system, based on the first reference ([0246 and 0248-0249]);
extracting a previous-file reference from the first file ([0146 and 0162]);
responsive to the previous-file reference referring to a second file on the content- addressable file system, obtaining the second file, and extracting a second previous-file reference from the second file ([249-0251]); 
repeatedly obtaining additional files and extracting previous-file references from the additional files until an individual previous-file reference from an individual file no longer refers to another file on the content-addressable file system ([0270-0273]); and 
presenting information from the first file, the second file, and the additional files through a user interface to the user ([0350]).

Regarding claim 9, Lohe discloses the method wherein the first reference is part of the state of the asset ([0115-0116]).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161